DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
From Primary Examiner Young J. Kim (filed on 05/12/2021):
Groups I-IV lack unity of invention for the following reasons.  The inventions of these groups require the technical feature of using electrical means for providing energy for heating during an amplification reaction.  While Groups I-IV also recite different embodiments drawn to different ways in which such electrical means could be provided, none are shared among the groups, with only common feature being shared is the application of electrical energy for heating the amplification mixture.
For example, Group I is drawn to a method of amplification involving the ratio of electrical energy being less than 20 Joules per milliliter (sp), whereas Group II is drawn to a method involving heating means applied based on CR * 5oC, whereas Group III is drawn to a method involving limiting temperature change in the volume, whereas Group IV is drawn to a method involving oligonucleotides which are immobilized on the heating means, and none of these features is shared among any of the groups except the use of electrical energy as the heating means.
However, this shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Venkatasubramanian et al. (WO 02/081981 A2, published October 2002).  Venkatasubramanian et al. disclose a method of amplification wherein the heating mechanism is provided via electrical energy (“thermoelectric cooling and heating device … a thermoelectric material … configured to form under electrical current flow at least one of the heated junction and cooled junction”, claim 1).
The inventions of Groups V-VII also lack unity because, as discussed above, the only technical feature shared among the inventions are that electrical energy is employed for heating means, and this feature is already taught by Venkatasubramanian et al.

Currently:
Applicant’s election without traverse of Group IV (claims 14-16) in the reply filed on 07/12/2021 is acknowledged. Claims 1-13 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2021.

Response to Amendment
The amendments and arguments/remarks filed on 04/05/2022 have been entered and fully considered.
Instant claims 2, 5-7, 10, have been 17-19 withdrawn from consideration as being drawn to a nonelected invention.
Instant claims 1, 3-4, 8-9, and 11-13 have been cancelled currently.
Instant claims 20-28 have been newly added currently.
Currently, instant claims 14-16 and 20-28 are pending.

Response to Arguments
Applicant’s arguments/remarks, see p. 7-9 filed 04/05/2022, with respect to the rejection(s) of claim(s) 14-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the combination of U.S. 2014/0377764 A1 (Stehr et al.) and U.S. 2003/0094953 A1 (Brooks et al.); see new rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0377764 A1 (Stehr et al.) in view of U.S. 2003/0094953 A1 (Brooks et al.).
In regards to instant claims 14, 16, 21-22, 26, and 28; Stehr et al. discloses (abstract) a method for the “amplification of nucleic acids” (1), in which nanoparticles (8) in “a reaction volume” (2) transfer “heat” to their environment through excitation. Stehr et al. discloses (para. [0087] and fig. 13) an apparatus (“A device for amplifying nucleic acids in a reaction volume: a reaction vessel for receiving the reaction volume …”) for performing their method, wherein a light source 17 directs a light beam through an optional first objective 30 on a deflecting element 32 and through an optional second objective 31 onto a sample tube 24; in this, the sample tube 24 is mounted on a rotatable unit 33 together with further sample tubes 24 such that by turning the unit 33, different sample tubes 24 can be illuminated at different times. Stehr et al. discloses (para. [0087]) that it is achievable to excite a large number of nanoparticles 8 present in the sample tubes 24, even with a light source 17 with a low power; Stehr et al. goes on to further disclose (para. [0073]) the use of a frequency-doubled diode-pumped: Nd:YAg laser - a type of light source (para. [0070]) - with an output power of 1.5 W (encompassing “does not exceed 50 Watt …”). Stehr et al. discloses (para. [0044]) that the sample volumes in channels or tubes are a “reaction vessels” (“a reaction vessel for receiving the reaction volume …”) when illuminated with a light source such as a laser. Stehr et al. recites (claims 1-16) the use of “heat” via the excitation of nanoparticles with a light source in a reaction volume that can be employed to amplify nucleic acid for a polymerase chain reaction - PCR. Stehr et al. discloses (para. [0027]) controlling the time needed to heat an irradiated volume to control the speed of the method of Stehr et al. (encompassing “wherein the device is configured so that the ratio between the electrical power consumption of the device during PCR and the capacity of the reaction vessel does not exceed 1 Watt per milliliter …”). Furthermore, the working condition of the invention, i.e. “electrical power consumption not exceeding 50 W or 1W at any point in time”, is read as being a result-effective variable that is a workable parameter which is optimized via routine trial and error or experimentation in order to find the best output for the recognized result: (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) or KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007); MPEP 2144.05, Sect. II. Routine Optimization).
Stehr et al. does not expressly discloses “at least one heating element to heat …” and “an electrical circuit to transfer the electrical energy into the device …”. “wherein the heating element is in the reaction vessel …”. Brooks et al. discloses (fig. 1-2B and para. [0004]) methods and/or systems for precisely controlling and measuring heating, wherein the invention can be applied in the field of “polymerase chain reaction” process, commonly termed “PCR”, performed in a microfluidic system or device. Brooks et al. discloses (para. [0134]) microfluidic systems that selectively provide energy to heat materials (“… to heat the reaction volume …”) - e.g., fluids, including samples, analytes, buffers and reagents - in a desired location(s) - e.g., within selected channels and/or chambers (encompassing “… the at least one heating element is in the reaction vessel …” or “wherein the heating element is in direct contact with the reaction volume …”) of the microfluidic device - in an efficient manner; in particular, the present invention uses power source(s) that passes electrical current through fluid that is disposed within the channels and/or chambers of microfluidic systems, for heating that material in a controlled manner. An embodiment of the invention of Brook et al. - microfluidic system 400 with a heating source - discloses (fig. 7 and para.[0138]-[0140]) power supply 403 that provide power to regions 423 and 425 of channel network or configuration 405 via lines 415 and 417 (“an electrical circuit to transfer the electrical energy …” and “a conductive wire, electrical conductor …”) to regions 409 and 411 of channel 413 (“at least one heating element to heat …”). Stehr et al. (para. [0044] respectively) and Brook et al. (para. [0004] respectively) both disclose microfluidics for use in PCR analysis. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the internal heating source of Brook et al. (fig. 2A-B and para. [0134]) within the reaction vessels - channels or tubes - of Stehr et al. for the purposes of internally heating a reaction volume in the vessels in a controlled efficient manner (para. [0134] of Brook et al.). 

In regards to instant claims 15 and 25; Brook et al. discloses (fig. 7 and para.[0138]-[0140]) power supply 403 (“an electricity storage …”) that provide power to regions 423 and 425 of channel network or configuration 405 via lines 415 and 417 (“an electrical circuit to transfer the electrical energy …”) to regions 409 and 411 of channel 413 (“at least one heating element to heat …”). Brook et al. further discloses (para. [0140]) that the power supply may apply any combination of DC, AC, and pulse, depending upon the application; in addition, a controller or computer 437 - such as a personal computer - monitors the temperature of the fluid in region 407 of the channel and controls voltage and/or “current” (encompassing “heat through ohmic resistance”) to meet the desired fluid temperature (para. [0141]): (“… keeps available electrical energy greater than 0.1 J/mL).
	In regards to instant claims 20 and 24; Stehr et al. discloses (para. [0031]) specifically heating “oligonucleotides (primers) conjugated to heated” nanoparticles.
	In regards to instant claims 23 and 27; an embodiment of the invention of Brook et al. - microfluidic system 400 with a heating source - discloses (fig. 7 and para.[0138]-[0140]) power supply 403 that provide power to regions 423 and 425 of channel network or configuration 405 via lines 415 and 417 (“an electrical circuit to transfer the electrical energy …” and “a conductive wire, electrical conductor …”) to regions 409 and 411 of channel 413 (“at least one heating element to heat …”). Brook et al. discloses (fig. 7 and para.[0138]-[0140]) power supply 403 (“an electricity storage …”) that provide power to regions 423 and 425 of channel network or configuration 405 via lines 415 and 417 (“an electrical circuit to transfer the electrical energy …”) to regions 409 and 411 of channel 413 (“at least one heating element to heat …”). Brook et al. further discloses (para. [0140]) that the power supply may apply any combination of DC, AC, and pulse, depending upon the application; in addition, that a controller or computer 437 such as a personal computer (“a switch connected to the power source and at least one heating element …”) monitors the temperature of the fluid in region 407 of the channel and controls voltage and/or “current” (encompassing “heat through ohmic resistance”) to meet the desired fluid temperature (para. [0141]): (“… keeps available electrical energy greater than 0.1 J/mL).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/Dennis White/Primary Examiner, Art Unit 1798